Citation Nr: 0709836	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  00-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
disabilities or as a result of tobacco use.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a major depressive 
disorder, to include as secondary to service connected 
disabilities.

4. Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The Board denied this appeal in June 2005.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), and the Court granted a joint motion 
vacating the Board's June 2005 decision and remanding the 
claims on appeal to the Board for compliance with the duty to 
assist under 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion granted by the Court's order, the parties 
agreed that the veteran's Social Security Administration 
(SSA) records may be pertinent and that, therefore, VA is 
required to assist him by attempting to obtain them.  

Additionally, the parties agreed that VA did not provide the 
veteran with an examination to properly rate his bilateral 
hearing loss claim, and that a remand was required to afford 
the veteran a medical opinion as to the current disability 
and possible nexus.  


The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet.  
App. 473 (2006). 

2.  Obtain from the SSA a copy of its 
decision awarding the veteran 
disability benefits, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

3.  Obtain copies of all VA records of 
treatment for and/or evaluation of the 
veteran from 2003 to the present.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of 
his hearing loss and providing an 
opinion as to etiology. The examiner 
should explicitly note the veteran's 
combat status and exposure to weapons 
fire noise in Vietnam.  The examiner 
should indicate whether it is at least 
as likely as not (i.e., probability of 
50 percent or greater) that the 
veteran's hearing loss is related to 
service.  The claims folder should be 
made available to the examiner for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

5.  Thereafter, take any additional 
development necessary regarding the 
issues on appeal and then readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
allowed an appropriate period of time 
for response.  After the appellant has 
been given an opportunity to respond, 
the claims file should be returned to 
this Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




